Citation Nr: 1522664	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  14-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at Multicare Orthopedics on October 8, 2012.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability, entitlement to service connection for a left knee disability and a traumatic brain injury with residual headaches, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound are the subject of a separate decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1962.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans' Affairs (VA) Medical Center in Portland, Oregon.  

In his December 2013 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He subsequently withdrew his hearing request.

In November 2014, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board remanded this matter in November 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2014 remand, the Board explained that an October 2013 statement of the case did not provide an adequate summary of the applicable laws and regulations pertaining to payment or reimbursement of unauthorized medical expenses (e.g., the statement of the case only cited one line of 38 C.F.R. § 17.55(f) (2014)) and that the Veteran had not received proper notice as to the information and evidence necessary to substantiate his claim.  Hence, the Board instructed the AOJ to send a complete notice letter to the Veteran informing him of the information and evidence required  to substantiate a claim for payment or reimbursement of medical expenses under both 38 U.S.C.A. § 1725 (West 2014) and 38 U.S.C.A. § 1728 (West 2014).  The AOJ was to also provide the Veteran with an adequate opportunity to respond to the notice letter before readjudicating his claim and, if necessary, to issue a supplemental statement of the case that contained a summary of all applicable statutes and regulations.

Following the November 2014 remand, the AOJ did not send the Veteran any notice letter informing him of the information and evidence required  to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. §§ 1725 and 1728 and he was not given any opportunity to provide additional evidence prior to readjudication of his claim.  Rather, the AOJ immediately readjudicated the Veteran's claim and issued a supplemental statement of the case in December 2014 which, similar to the October 2013 statement of the case, only includes minimal references to some applicable laws and regulations.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not provide the Veteran with a letter notifying him of all pertinent information and evidence required to substantiate his claim, did not give him a sufficient opportunity to submit additional evidence, and did not issue an adequate supplemental statement of the case, the Board is compelled to again remand the issue on appeal for compliance with the instructions in its November 2014 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter that provides him with complete notice as to all of the information and evidence that is required to substantiate a claim for payment or reimbursement of unauthorized medical expenses under both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  A copy of this letter must be included in the claims file.

2.  Then, after the Veteran is given an adequate opportunity to respond to the notice letter and to submit any additional evidence and if the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that includes citations to all pertinent laws and regulations pertaining to entitlement to payment or reimbursement of medical expenses under both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

